290 S.W.3d 605 (2009)
Kenneth Dana BREWTON, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-1042.
Supreme Court of Arkansas.
January 15, 2009.
David L. Dunagin, for appellant.
No response.
PER CURIAM.
Appellant Kenneth Dana Brewton, by and through his counsel David L. Dunagin, moves this court for leave to file a belated brief.[1] Brewton's brief was due in this court on October 14, 2008. After no brief was filed, the State filed a motion to dismiss on December 8, 2008. Thereafter, Brewton tendered his brief and filed the instant motion requesting to file the belated brief.
We will accept a criminal appellant's belated brief to prevent an appeal from being aborted. See Brown v. State, 373 Ark. 453, 284 S.W.3d 481 (2008) (per curiam). However, good cause must be shown to grant the motion. See Strom v. State, 356 Ark. 224, 147 S.W.3d 689 (2004) (per curiam) (holding that appellate counsel's admitted failure to timely file the brief constituted good cause to grant motion for belated brief).
Here, Brewton accepts full responsibility and admits fault for failing to timely file Brewton's brief. Accordingly, we grant the motion to file a belated brief and refer the matter to the Committee on Professional Conduct.
NOTES
[1]  Appellant's motion is captioned as one for rule on clerk, but we will treat it as a motion for belated brief.